Case 1:19-cv-02789-DDD-NYW Document 5 Filed 09/30/19 USDC Colorado Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF COLORADO



     SECURITIES AND EXCHANGE
     COMMISSION,

                                   Plaintiff,
                                                                 Civil Action File No.
                             v.                                  1:19-CV-02789

     MARK RAY; REVA STACHNIW; RON
     THROGMARTIN; CUSTOM
     CONSULTING & PRODUCT SERVICES,
     LLC; RM FARM & LIVESTOCK, LLC;
     MR CATTLE PRODUCTION SERVICES,
     LLC; SUNSHINE ENTERPRISES;
     UNIVERSAL HERBS, LLC; DBC
     LIMITED, LLC,

                                    Defendants.


                                  ENTRY OF APPEARANCE

        Daniel W. Carr of Dill Dill Carr Stonbraker & Hutchings, P.C., hereby enters his

  appearance on behalf of Defendants Mark Ray, Custom Consulting & Product Services, LLC, MR

  Cattle Production Services, LLC, Universal Herbs, LLC and DBC Limited, LLC.

        Respectfully submitted this 30th day of September, 2019.

                                            DILL DILL CARR STONBRAKER
                                            & HUTCHINGS, P.C.

                                            Duly signed original on file at the offices of
                                            Dill Dill Carr Stonbraker & Hutchings, P.C.

                                            /s/ Daniel W. Carr
                                            Daniel W. Carr, No. 8224
                                            Attorneys for Defendants
Case 1:19-cv-02789-DDD-NYW Document 5 Filed 09/30/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of September, 2019 a true and correct copy of the
  foregoing was served upon the following:

         Joshua A. Mayes
         Securities and Exchange Commission
         950 East Paces Ferry Road, NE, Suite 900
         Atlanta, GA 30326

                                             Duly signed original on file at the offices of
                                             Dill Dill Carr Stonbraker & Hutchings, P.C.


                                             /s/ Scott Widney
                                             Scott Widney




                                                2
